Title: John Adams to Thomas Jefferson, 19 June 1815
From: Adams, John
To: Jefferson, Thomas


          Dear Sir  Quincy June 19. 1815
          Education, which you brought into View in one of your Letters; is a Subject So vast, and the Systems of Writers are So various and So contradictory: that human Life is too Short to examine it; and a Man must die before he can learn to bring up his Children. The Phylosophers, Divines, Politicians and Pædagogues, who have published their Theories and Practices, in this department are without number.
          Your present Inquiries, I presume, are not confined to early Education; perhaps do not comprehend it. The Constitution of a University is your object, as I understand you. Here also the Subject is infinite. The Science has So long laboured with a Dropsy, that it is a wonder the Patient has not long Since expired. Sciences of all kinds have need of Reform, as much as Religion and Government.
          I never know what to write to you; because I consider it, as Sending Coal to Newcastle.
          Tallerand Perigord, Soon after his arrival at Philadelphia presented to me his “Rapport Sur l’instruction publique.” I presume he presented the Same Work to you, This production has Some fame and may Suggest Some Ideas to you.
          The Universities in Protestant Germany have at present the Vogue and the Ton in their favour. There is in Print a “Coup-Dœil Sur les Universités, et le mode D’Instruction Publique de L’Allemagne Protestante; en particulier Du Royaume de Westphalie, Par Charles Villers.” Correspondant de l’Institut national de France, de la Societé Royale des Sciences de Gœttingue, etc.
          There is also in print “Recueil de recherches Sur l’education; memoire qui a concouru, en l’an XI a la Société des Sciences et Arts de Grenoble, Sur cette question, Quells Sont les moyens de perfectioner l’Education physique et morale des enfans?” Par J. J. Droüin, employé au ministere des relations exterieures.
          If I had not reason to presume that you possess these Pamplets I would attempt to give you Some Account of them. They will convince you, that you have a task difficult and perplexed enough.
          The War of the Reformation Still continues. The Struggle between different and opposite Systems of Religion and Government has lasted from Huss and Wickliff to Lindsey  and Priestly. How many pouder Plotts, Bartholomews day, days,  Irish Massacres, Paris Guillotines, how many Charles’es and Maurices Louis’s and Williams, Georges and Napoleons have intervened. And the Philosophers, if we believe Condorcet, have been as arrant Hypocrites as any of them. 
          I am, as ever,John Adams,
        